Bussell, C. J.
I concur in the result and judgment in the case, but not in any statement from which an inference can be drawn that the tax prescribed in section 507 of the Code is restricted to only 100 per cent, upon the State tax; and I do not concur in the construction placed upon the .previous decisions of the court, as embodied in the opinion, so far as relates to the rulings in Central of Georgia Ry. Co. v. Wright, 156 Ga. 13, and Seaboard Air-Line Ry. Co. v. Wright, 161 Ga. 136 (supra). It is my opinion that the decision in the first of these two cases was broader than the facts which were under review, and in so far as it stated that there might be a limit' of 100 per cent, it was 'obiter dictum.